IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0286
                               Filed April 30, 2014


IN THE INTEREST OF C.D., C.D., and C.D.,
Minor Children,

A.M., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, Daniel L.

Block, Associate Juvenile Judge.



       A mother appeals from the order terminating her parental rights.

AFFIRMED.



       Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellant

mother.

       Timothy Baldwin, Waterloo, for father.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Thomas J. Ferguson, County Attorney, and Kathleen Hahn

and Steven J. Halbach, Assistant County Attorney, for appellee State.

       Robert Bembridge of Swisher & Cohrt, P.L.C., Waterloo, for minor

children.



       Considered by Danilson, C.J., and Potterfield and McDonald, JJ.
                                              2


DANILSON, C.J.

         A mother appeals the termination of her parental rights to her three

children, each with the initials C.D.1        At the termination hearing, the mother

consented to the termination of her parental rights, pursuant to Iowa Code

section 232.116(1)(a) (2013).2 She does not deny her consent was voluntarily

and intelligently given, nor does she deny there was good cause for her to desire

the termination. Rather, the mother now maintains that a deferral of permanency

is appropriate to give her the opportunity to participate fully in services. “An issue

that is not raised at the trial court may not be raised for the first time on appeal.”

In re C.S., 776 N.W.2d 297, 299 (Iowa 2009).

         Because the mother’s consent to termination was voluntarily and

intelligently given and there was good cause for her to desire the termination, we

affirm without further opinion. See Iowa R. App. P. 6.1203(a), (d).

         AFFIRMED.




1
    The parental rights of the father have also been terminated. He does not appeal.
2
    Section 232.116(1)(a) provides:
          [T]he court may order the termination of both the parental rights with
          respect to a child and the relationship between the parent and the child
          on any of the following grounds:
          a. The parents voluntarily and intelligently consent to the termination of
          parental rights and the parent-child relationship and for good cause desire
          the termination.